 
Exhibit 10.2

 
AMENDMENT NO. 1 TO VOTING TRUSTEE AGREEMENT
 


 
THIS AMENDMENT NO. 1 TO VOTING TRUSTEE AGREEMENT, is made as of March 20, 2008,
among LEXINGTON REALTY TRUST, a Maryland real estate investment trust
(“Lexington”), THE LEXINGTON MASTER LIMITED PARTNERSHIP (formerly known as The
Newkirk Master Limited Partnership), a Delaware limited partnership (the
“Operating Partnership” and together with Lexington, the “Company”), and NKT
ADVISORS LLC (the “Advisor”).
 
WHEREAS, pursuant to that certain Voting Trustee Agreement, dated as of December
31, 2007, among Lexington, the Operating Partnership and the Advisor (the
“Agreement”), the parties set forth certain rights and obligations in connection
with the Special Preferred Stock, $.01 par value per share of Lexington (the
“Special Voting Preferred Stock”);
 
WHEREAS, the parties desire to amend the Agreement as hereinafter provided;
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein set forth, the parties hereto agree as follows:
 
1.         Capitalized Terms.  Capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Agreement.
 
2.         Amendments.  The Agreement is hereby amended by deleting Section 2
thereof in its entirety and inserting the following in lieu therof;
 

 
2.           Voting Procedure. Lexington agrees to (i) notify the holders of
Special Voting Partnership Units regarding any matter as to which votes or
consents are sought by Lexington from the holders of Special Voting Preferred
Stock, (ii) provide such holders with copies of materials provided to common
shareholders in connection with such vote or consent and (iii) provide such
holders with the means with which to indicate their LP Direction Votes.
 

 
3.           Miscellaneous.             (a)  Except as modified hereby, the
Agreement remains in full force and effect and the provisions thereof are hereby
ratified and confirmed.


(b)           All references in the Agreement to “this Agreement”, “hereunder”,
“hereto” or similar references, and all references in all other documents to the
Agreement shall hereinafter be deemed references to the Agreement as amended
hereby.


(c)           This Amendment may be executed in one or more counterparts, all of
which together shall for all purposes constitute one amendment, binding on all
parties hereto, notwithstanding that the parties have not signed the same
counterparts.
 
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
 

 
LEXINGTON REALTY TRUST 
         
By:
/s/ T. Wilson Eglin        Name:  T. Wilson Eglin        Title:  Chief Executive
Officer   

 
 

  THE LEXINGTON MASTER LIMITED PARTNERSHIP            By:   Lex GP-1 Trust, its
General Partner                   By: /s/ T. Wilson Eglin       
 
Name:  T. Wilson Eglin 
     
 
Title:  President   


 
 

 
NKT ADVISORS LLC 
     
By:
FUR Holdings LLC,  its Managing Member            
By:
WEM-FUR Investors LLC, its Managing Member
     
 
       
By:
/s/ Michael L. Ashner            Michael L. Ashner         
 
Managing Member   

 
 


 



--------------------------------------------------------------------------------